DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are allowed in this application.

Reasons for Allowance
Applicant's arguments filed 07/21/2021 have been fully considered. The remarks and amendments submitted by the applicant, has placed the application in condition for allowance.
The following is an examiner’s statement of reasons for allowance:
Prior art Shiraiwa (US10304718B2) and Ushijima (JP2006060040A) have been found to be the closest prior arts.
Regarding claim 1, Shiraiwa teaches an electrostatic chuck (i.e. electrostatic chuck device 10) (fig.1A) that has a structure in which an electrostatic electrode (i.e. electrostatic electrodes 42) (fig.1A) is embedded in a disk-like ceramic plate (i.e. chuck plate body 41) (fig.1A) (also refer to column 3 lines 35-36, The material of the chuck plate body 41 may be, for example, a ceramic such as alumina, aluminum nitride, or silicon nitride), the electrostatic chuck attracting a wafer (i.e. substrate W) (fig.1A) that is placed on the ceramic plate and that has a diameter smaller than that of the ceramic plate (implicit) (diameter of ceramic plate 41 as seen in fig.1A is larger than diameter of wafer) by Johnsen-Rahbek force (implicit) (also refer to column 4 lines 12-13, electrostatic force to attract and hold the substrate W), the electrostatic chuck comprising: the ceramic plate having an outermost circumferential edge (e.g. ceramic 
Ushijima teaches in a similar field of endeavor of protecting electrostatic chuck (abstract, electrostatically chucking plate) that it is conventional to have an insulating film (i.e. high resistance ceramic sprayed film 4) (fig.1) that has an electric resistance larger than that of a ceramic plate (i.e. low-resistance ceramic thermally spraying film 3) (fig.1) (page 3 line 41, volume resistivity of the low-resistance ceramic sprayed film 3 to 10 13 Ω · cm or less) (page 3 line 45, volume resistivity of the high-resistance ceramic sprayed film 4 to 10 14 Ω · cm or more).
Neither of the prior art Shiraiwa nor Ushijima teach or suggest, either taken alone or in combination all of the limitations of claim 1, especially “the outermost circumferential edge of the electrostatic electrode to the outermost circumferential edge of the circular projecting portion, which is inside of an outer circumferential edge of the wafer that is placed on the ceramic plate, such that the insulating film is in an overlapping position with the electrostatic electrode in the plan view.” 
Claims 2-6 are allowed because they depend on allowable claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839